Citation Nr: 1637153	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) to include as secondary to service-connected PTSD, bilateral knee disabilities, and back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1992 to April 2000 and from October 2004 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter has since been transferred to the RO in Columbia, South Carolina.

A hearing was held before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing is of record.  In June 2016, the Veteran entered a waiver for evidence submitted after the case had been certified to the Board.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record at the April 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Although the U.S. Court of Appeals for Veterans Claims has held "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation," Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), here, the issue before the Board is the Veteran's entitlement to service connection, which must be remanded for additional development.  See, e.g., Comer v. Peake,. 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that a request for "TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating") (emphasis added); Norris v. West, 12 Vet.App. 413, 420-21 (1999) ("A TDIU rating is not a basis for an award of service connection. Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule") (emphasis added).  Therefore, as the issue of an increased disability rating is not before the Board in this appeal, the Board concludes that it does not have jurisdiction over the issue of entitlement to TDIU at this time and referral, not remand, is the appropriate remedy here.  See 38 C.F.R. § 19.9(b) (2015).

Accordingly, the issue of entitlement to TDIU is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that July 2013 VA opinion and the December 2013 addendum opinion are inadequate for adjudication purposes and, therefore, another VA addendum opinion is required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim  . . . he must provide an adequate one").

The Veteran was last afforded a VA examination in July 2013.  At that examination, the examiner opined that the Veteran's OSA was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran's service treatment records showed no complaints of difficulty sleeping, wakening at night or daytime fatigue.  The examiner further noted that the Veteran was released from active duty in November 2005 and that he was not diagnosed with sleep apnea until 2011.  However, during his June 2016 hearing before the Board, both the Veteran and his spouse testified that, when the Veteran returned from Iraq during his second period of service, he began having issues with snoring and sleep disturbances.  See, e.g., Bd. Hrg. Tr. at 10-11.  As the Veteran and his spouse are both competent to report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge), and the July 2013 VA examiner based his opinion solely on the absence of symptoms during service and the lack of a diagnosis of sleep apnea before 2011, the Board finds that the July 2013 VA examination is not based on an accurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

Additionally, as noted above, an addendum opinion was obtained in December 2013.  Therein, the examiner opined that the Veteran's OSA is less likely as not due to his service-connected PTSD.  In so finding, the examiner stated that OSA is a
disease with a clear and specific etiology and diagnosis.  He stated that sleep apnea is structural, which causes "obstruction", that is, OSA occurs when the muscles in the back of your throat relax.  These muscles support the soft palate, the triangular piece of tissue hanging from the soft palate (uvula), the tonsils and the tongue.  However, the Board notes that the examiner did not address the Veteran's contention that the weight gain caused by, and the medications used for his service-connected PTSD, knees, and back disabilities may be related to his OSA.  See February 2014 VA Form 9; See Bd. Hrg. Tr. at 18, 50.  In that regard, the Veteran's representative raised the issue of whether "opiates and barbiturates and such used to treat mental conditions as well as musculoskeletal conditions . . . can contribute heavily to sleep apnea."  Bd. Hrg. Tr. at 44.  

Based on the foregoing, the Board finds that the AOJ must obtain another addendum opinion to determine whether the Veteran's current OSA began in service, otherwise is related to his military service, or is secondary to his service-connected PTSD, bilateral knee disabilities, or back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for OSA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the above development, the AOJ should obtain an addendum opinion from the July and December 2013 examiners, who evaluated the Veteran's OSA, or, if unavailable another qualified medical professional.  The examiner should determine the nature and etiology of the Veteran's OSA.  Specifically, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has OSA that manifested in service or is otherwise causally or etiologically related to his military service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions, including the Veteran's and his spouse's testimony that when the Veteran returned from Iraq during his second period of service, he began having issues with snoring and sleep disturbances.  See, e.g., Bd. Hrg. Tr. at 10-11 .  

The examiner should also note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's OSA was caused or aggravated by the Veteran's service-connected PTSD, back, and knee disabilities.  Specifically, the examiner should address the Veteran's assertions that the medications that he uses for his service-connected PTSD, back, and knee disabilities affect his OSA.  In that regard, the Veteran's representative raised the issue of whether "opiates and barbiturates and such used to treat mental conditions as well as musculoskeletal conditions . . . can contribute heavily to sleep apnea."  Bd. Hrg. Tr. at 44.    Additionally, the examiner should address the Veteran's assertion service-connected disabilities led to his weight gain, which affects his OSA.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






